DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2021 has been entered.
Election/Restrictions
Newly submitted claim 5 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 5, as amended, requires that the dielectric material fully fills the first through-opening, which is mutually exclusive from embodiments in which the dielectric material does not fully fill the first through-opening because of the presence of a conductive ring (claims 6 and 10) and/or an isolation ring (claim 10).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) the first through-via extending from a first surface to the second surface of the semiconductor substrate as required in claim 1 prior to the second surface being polished (see 35 USC § 112 rejection of claim 1, below) and 2) forming a dielectric region that extends to a back surface which has already been ground away (see 35 USC § 112 rejection of claim 21, below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites that the first through-via extends from the first surface to the second surface of the semiconductor substrate. However, as seen in Fig. 1 of Applicant’s drawings, first through-via 34 only extends partially into the substrate, not to the second surface (as recited in claim 3, the “second surface” is the surface beneath the first through-via which is polished in the transition from Fig. 1 to Fig. 2). 
	Claim 21 recites “performing a backside grinding from a back surface of the semiconductor substrate” and that the dielectric region extends “from the back surface”. However, no dielectric region extends from the “back surface of the semiconductor structure,” which is the bottom surface of Fig. 1, as that surface is etched away in the transition from Fig. 1 to Fig. 2.
	Claims 2-4, 6-10, and 22-27 depend from either claim 1 of claim 22 and are, therefore, also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-10, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the first through-via extends to the second surface which is inconsistent with how the second surface is described in claim 3 as said surface is described as needing to be polished away before the first through-via is revealed. One having ordinary skill in the art would not know how to resolve these inconsistencies.
Regarding claim 21, this claim recites that a back surface of the semiconductor substrate is ground away, but that subsequently a dielectric region extends from this back surface which is inconsistent as this back surface would no longer exist. One having ordinary skill in the art would not know how to resolve these inconsistencies.
Claims 2-4, 6-10, and 22-27 depend from either claim 1 of claim 22 and are, therefore, also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kuo et al. (US 2012/0261826 A1).
Regarding claim 18, Kuo discloses a method comprising:
forming a first through-via (150 in Fig. 8) penetrating completely through a semiconductor substrate (103; compare to Fig. 7), wherein a dielectric ring (112 in Fig. 8) is between, and is in contact with, the semiconductor substrate and the first through-via;
forming a second through-via (151 in Fig. 8) penetrating through the semiconductor substrate, wherein the second through-via is separated from the semiconductor substrate by a dielectric region (114) and a conductive ring (152);
forming a first redistribution line (see annotated copy of Fig. 9, below) contacting the first through-via; and
forming a plurality of redistribution lines at a same level, wherein the plurality of redistribution lines comprises:
a second redistribution line contacting the second through-via (see annotated figure, below); and
a third redistribution line (see annotated figure, below) wherein the first redistribution line is electrically coupled between the first through-via and the third redistribution line.

    PNG
    media_image1.png
    620
    865
    media_image1.png
    Greyscale

Regarding claim 19, Kuo further discloses forming an isolation ring (117 in Fig. 8) separating the conductive ring from the semiconductor substrate.
Regarding claim 20, Kuo discloses forming the first and second through-vias in separate formation processes (see Figs. 6 and 7).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments either relate to indefinite subject matter as discussed above or to a different mapping of Kuo than the one used in the present rejection.
Conclusion






 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826